                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRANDON M. WILBORN,

                           Plaintiff,
                                                                                  CIVIL ACTION
         v.                                                                        NO. 18-3597


WILLIAM BARR, et al.,

                           Defendants.


                                         MEMORANDUM

SCHMEHL, J. /s/ JLS                                                                AUGUST 5, 2019

         Plaintiff Brandon Wilborn moves for summary judgment1 against William Barr,

Attorney General of the United States, Thomas E. Brandon, Director of the Bureau of

Alcohol, Tobacco, Firearms and Explosives, Christopher Wray, Director of the Federal

Bureau of Investigation, and the United States of America (“Defendants”) (Docket No. 2).
2
    Mr. Wilborn asserts that 18 U.S.C. § 922(g)(4), according to its text, does not

permanently restrict an individual’s ability to possess firearms based on a brief emergency

mental health examination. Mr. Wilborn also asserts that his less-than-72-hour involuntary

stay in a hospital for an involuntary emergency mental health examination under Section




1
  After a Rule 16 conference with counsel for all parties, this Court determined that no further discovery was
necessary and converted Plaintiff’s Motion for Preliminary Injunction to a Motion for Summary Judgment
under Federal Rule of Civil Procedure 56. Parties were permitted to submit additional supplemental authority
and material pertinent to the motion, and this Court conducted an oral argument on the motion for summary
judgment on April 4, 2018.
2
  Mr. Wilborn named Jefferson B. Sessions, III, Attorney General of the United States, Thomas E. Brandon,
Acting Director of the Bureau of Alcohol, Tobacco, Firearms, and Explosives, Christopher Wray, Director
of the Federal Bureau of Investigation, and the United States of America as Defendants. Under Federal Rule
of Civil Procedure 25(d), their respective successors are automatically substituted.
302 of Pennsylvania’s Mental Health Procedures Act (“MHPA”) should not permanently

deprive him from legally acquiring, possessing, or using a firearm in his private capacity.

       So, the central issues before this Court are: 1) whether an emergency mental health

examination under Section 302 of the MHPA constitutes an “adjudication” or

“commitment” for purposes of 18 U.S.C. § 922(g)(4); and 2) whether Mr. Wilborn is

subject to Section 922(g)(4) following his examination under Section 302. Based on the

plain meaning of the terms in Section 922(g)(4) and the guidance provided by 27 C.F.R §

478.11, we conclude that a Section 302 commitment does not trigger Section 922(g)(4),

and Mr. Wilborn’s 2003 involuntary examination does not trigger Section 922(g)(4). We

will not address the underlying constitutional issues or claims surrounding Section 302 of

the MHPA.

A.   BACKGROUND

       Federal law prohibits possession of firearms by individuals previously adjudicated

mentally ill or committed to a mental institution. Traditionally, mentally ill individuals

were prohibited from possessing firearms because they were considered a danger to

themselves and to others. Yet, “the right to possess arms (among those not properly

disqualified) is no longer something that can be withdrawn by government on a permanent

and irrevocable basis without due process.” District of Columbia v. Heller, 554 U.S. 570

(2008). Our Second Amendment jurisprudence is based on the Supreme Court’s ruling in

District of Columbia v. Heller which guarantees an individual the right—not unlimited—

to keep and bear arms. Heller, 554 U.S. at 595. But, Heller did not disrupt the longstanding

prohibitions on possession of firearms by the mentally ill as this prohibition was considered

presumptively lawful because it affected classes of individuals who, historically, have not




                                             2
had the right to keep and bear arms. Heller, 554 U.S. at 627 n.26; see also United States

v. Barton, 633 F.3d 168, 171 (3d Cir. 2011) (listing of presumptively lawful regulation that

reflects historical understanding of Second Amendment right), overruled on other grounds

by Binderup v. Attorney General, 836 F.3d 336, 349-50 (3d Cir. 2016).

        On or about April 7, 2003, Mr. Wilborn was involuntarily examined and treated

under Section 302 of the MHPA. (ECF Docket No. 1, ¶17.) Under the current law, Mr.

Wilborn’s examination, based only on the ex parte decision of a single physician, barred

him from ever legally owning, possessing, using, or purchasing a firearm or ammunition.

(Id. at ¶¶17-19.) According to Mr. Wilborn, and consistent with the proceedings of Section

302, Mr. Wilborn did not speak with a lawyer, present witnesses, submit evidence, or come

before a neutral arbiter prior to his release. (ECF Docket No. 2, at 2.) On May 3, 2018,

Mr. Wilborn attempted to purchase a firearm, but his application was denied by the

National Instant Criminal Background Check System (“NICS”). (Id. at ¶20.) After Mr.

Wilborn appealed the denial, NICS informed Mr. Wilborn that his application was denied

under 18 U.S.C. § 922(g)(4) because of his 2003 examination under Section 302. (Id. at

¶21.)

        On August 23, 2018, Mr. Wilborn filed the instant action alleging he has “since

abstained from attempting to purchase a firearm for fear of arrest, prosecution,

incarceration, and/or fine, pursuant to 18 U.S.C. § 922(g)(4) . . . should he attempt to

purchase or possess a firearm, based on the final determination from FBI.” (Id. at ¶27.)

Mr. Wilborn’s complaint sets forth a cause of action for injunctive and declaratory relief.

Mr. Wilborn also moved for a preliminary injunction arguing he was “erroneously stripped

of a constitutional right.” (ECF Docket No. 2, at 4.) Mr. Wilborn argues an involuntary




                                             3
examination and subsequent treatment under Section 302 of the MHPA “does not

constitute an involuntary commitment for the purposes of the prohibition contained in 18

U.S.C. § 922(g)(4).” (Id. at 6.) In the alternative, Mr. Wilborn argues a commitment under

Section 302 of the MHPA is insufficient under the Fifth Amendment—given the lack of

due process—to trigger a disability under 18 U.S.C. § 922(g)(4). (Id. at 7.)

         As noted above, we will not address Mr. Wilborn’s Second Amendment as-applied

challenge and will only analyze whether a commitment under Section 302 of the MHPA

is enough to trigger Section 922(g)(4) and whether Mr. Wilborn is subject to Section

922(g)(4) following his Section 302 examination.3

B.    STANDARD OF REVIEW

      Summary judgment is proper when there is no genuine dispute of material fact and

the movant is entitled to a judgment as a matter of law. Fed.R.Civ.P. 56(a). A dispute as

to a material fact is genuine if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986). On a motion for summary judgment, the court must consider the “underlying facts

and all reasonable inferences therefrom in the light most favorable to the party opposing

the motion.” Slagle v. Cnty. of Clarion, 435 F.3d 262, 264 (3d Cir. 2006) (citations

omitted). If the movant carries its initial burden of showing the basis of its motion, the

burden shifts to the non-moving party to go beyond the pleadings and point to “specific

facts showing that a genuine issue exists for trial.” Celotex Corp. v. Catrett, 477 U.S. 317,


3
 Like the plaintiff in Franklin v. Sessions, Mr. Wilborn’s Motion for Preliminary Injunction states that if Mr.
Wilborn’s ability to possess a firearm is not restricted under federal law, “the court should not reach the
constitutional issues—pursuant to the constitutional avoidance doctrine—to the extend it can provide relief
on non-constitutional grounds.” (ECF Docket No. 2, at 7.) And so, according to Mr. Wilborn, if we
determine Section 302 does not trigger Section 922(g)(4), we should not address Mr. Wilborn’s Second
Amendment as-applied challenge as this determination would constitute a full resolution of Mr. Wilborn’s
case.


                                                      4
323–24 (1986). In other words, the non-moving party “must present more than just bare

assertions, conclusory allegations or suspicions to show the existence of a genuine issue.”

Podobnik v. US. Postal Serv., 409 F.3d 584, 594 (3d Cir. 2005) (citation and internal

quotation marks omitted). Summary judgment must be granted against a non-moving party

who fails to sufficiently “establish the existence of an essential element of its case on which

it bears the burden of proof at trial.” Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 265

(3d Cir. 2014).

C.   ANALYSIS

       Mr. Wilborn argues his involuntary examination and treatment under Section 302

of Pennsylvania’s MHPA does not trigger a federal firearm prohibition under 18 U.S.C. §

922(g)(4). (ECF Docket No. 2, at 1.) Section 922(g)(4) prohibits the possession of

firearms by anyone “who has been adjudicated as a mental defective or who has been

committed to a mental institution.” 18 U.S.C. § 922(g)(4) (emphasis added). More

specifically, 18 U.S.C. § 922(g)(4) states:

       It shall be unlawful for any person ... who has been adjudicated as a mental
       defective or who has been committed to a mental institution ... to ship or
       transport in interstate or foreign commerce, or possess in or affecting
       commerce, any firearm or ammunition; or to receive any firearm or
       ammunition which has been shipped or transported in interstate or foreign
       commerce.

18 U.S.C. § 922(g)(4) (emphasis added). We are required to determine: 1) whether an

examination under Section 302 of the MHPA triggers Section 922(g)(4) which requires the

individual be “adjudicated as a mental defective” or “committed to a mental institution”;




                                              5
and 2) whether Mr. Wilborn was ever “adjudicated as a mental defective” or “committed

to a mental institution” for purposes of Section 922(g)(4).4

         Looking at the text of Section 922(g)(4) and the Code of Federal Regulations, it is

our view that a Section 302 examination under the MHPA does not trigger a Section

922(g)(4) prohibition, and the procedures of Section 302 of the MHPA as applied to Mr.

Wilborn do not constitute an adjudication that Mr. Wilborn is a “mental defective” or

“committed to a mental institution,” thereby not implicating Section 922(g)(4)’s firearm

restrictions.

         1. “Adjudicated as a Mental Defective” and “Committed to a Mental Institution”
            under 18 U.S.C. § 922(g)(4)

         While some of the terms in Section 922(g)(4) may have clear plain meanings, the

Code of Federal Regulations defines “adjudicated as a mental defective” and “committed

to a mental institution.” First, the Code of Federal Regulations defines “adjudicated as a

mental defective” to include, among other definitions, “[a] determination by a court, board,

commission, or other lawful authority that a person, as a result of . . . mental illness . . . [i]s

a danger to himself or to others.” Beers v. Attorney General United States, 927 F.3d 150

(3d Cir. 2019) (citing 27 C.F.R. § 478.11). Likewise, Black’s Law Dictionary defines

“adjudicate” as “the legal process of resolving a dispute; the process of judicially deciding

a case,” while Merriam-Webster Online Dictionary defines adjudicate as: “to make an

official decision about who is right in (a dispute)”; “to settle judicially”; or “to act as

judge.” Black's Law Dictionary (10th ed. 2014); See also Merriam–Webster Online

Dictionary, https://www.merriam-webster.com/dictionary/adjudicate. So based on the



4
 Mr. Wilborn contends that the “adjudicated as a mental defective” prong of Section 922(g)(4) is not at issue
here. However, we will still analyze this prong as it relates to Mr. Wilborn.


                                                     6
above definitions, “adjudicate as a mental defective” requires a determination by some

authoritative board and not a temporary and ex parte hospitalization.

       In Franklin v. Sessions, our Western District determined that the plaintiff’s 120-

hour mental health examination “without the involvement of any judicial or quasi-judicial

decision maker or semblance of an adversarial proceeding” scarcely constituted an

“adjudication.” Franklin v. Sessions, 291 F.Supp.3d 705, 715 (W.D. Pa. 2017). In

Franklin, the decision to submit plaintiff to a 120-hour involuntary mental health

examination was made by a “police officer, an unspecified officer in the county

administrator's office, and a physician” and not a court, board, or commission, where each

inherently function in a neutral judicial or quasi-judicial role. Id. The court, guided by the

Code of Federal Regulations, refused to construe those three individuals as a “court, board,

or commission, or other lawful authority” authorized to permanently deprive the plaintiff

from possessing private firearms. Id. Specifically, the court stated:

       An ‘adjudicat[ion] as a mental defective’ under Section 922(g)(4) requires
       something more than two lay persons and a physician acting without any
       adversarial proceeding, without the opportunity to present any evidence by
       the party subject to the mental health examination, and without the
       involvement of any judicial or quasi-judicial decision-maker or processes.

Franklin, 291 F.Supp.3d at 716 (citing Tyler v. Hillsdale Cty. Sheriff's Dep't, 837 F.3d 678,

681–82 (6th Cir. 2016) (en banc) (stating that the federal regulations make it clear that

Section 922(g)(4) “applies only to persons who are involuntarily committed by an

appropriate judicial authority following due process safeguards”). We wholeheartedly

agree with the court in Franklin.

       Second, the Code of Federal Regulations defines “committed to a mental

institution” as a “[f]ormal commitment of a person to a mental institution by a court, board,




                                              7
commission, or other lawful authority,” including “commitment to a mental institution

involuntarily” and “commitment for mental defectiveness or mental illness.” Beers, 927

F.3d at 157 (citing 27 C.F.R. § 478.11). But, “committed to a mental institution” does not

“include a person in a mental institution for observation or a voluntary admission to a

mental institution.”        Id.     The pertinent regulations make clear that a voluntary

hospitalization does not amount to being “committed to a mental institution” and that an

affirmative commitment decision by some authoritative body is also required. 27 C.F.R. §

478.11.

         In United States v. Rehlander, the First Circuit, citing District of Columbia v.

Heller, stated, “the right to possess arms (among those not properly disqualified) is no

longer something that can be withdrawn by government on a permanent and irrevocable

basis without due process.” United States v. Rehlander, 666 F.3d 45, 48 (1st Cir. 2012)

(citing District of Columbia v. Heller, 554 U.S. 570 (2008)). As part of its analysis, the

the court compared Maine’s two procedures for involuntary psychiatric hospitalization:

Section 3863 and Section 3864 commitments.5 The court determined that an emergency

hospitalization under Section 3863, which permits three-day involuntary hospitalizations

without any adversary proceeding—but still requires application to a judge and a




5
  The First Circuit, analyzing Section 3863, stated: “Section 3863 provides for temporary hospitalization
following ex parte procedures—that is to say, without an adversary proceeding. The procedures include an
application by a health or law enforcement officer, a certifying medical examination by a medical
practitioner, and an endorsement by a judge or justice of the peace confirming that these procedures have
been followed.” United States v. Rehlander, 666 F.3d 45, 46 (1st Cir. 2012) (citing Me.Rev.Stat. tit. 34–B, §
3863(1)-(3)). And in analyzing Section 3864, the First Circuit stated: “For full-scale commitments (as
opposed to temporary hospitalization), Maine requires a traditional adversary proceeding, culminating in a
judicial determination as to whether the subject both is mentally ill and poses a danger to himself or others,
This procedure is described in the statute as a ‘commitment,’ not ‘emergency hospitalization,’ and one
consequence is that under Maine law, a section 3864 commitment causes a loss of the right to possess
firearms. Id. (citing Me.Rev.Stat. tit. 34–B, § 3864; Me.Rev.Stat. tit. 15, § 393(1)(E)) (internal citations
omitted).


                                                      8
certification by a “medical practitioner”—lacks the necessary procedures for permanent

deprivation under Section 922(g)(4). Id. (emphasis added). In comparing the two, the court

concluded: 1) a Section 3864 commitment—which is only permitted after a court holds an

adversary hearing where counsel is provided and the patient is given an opportunity to

testify and call and cross-examine witnesses—is sufficient to trigger Section 922(g)(4);

and 2) a Section 3863 commitment, absent further protective procedures or remedies, does

not trigger Section 922(g)(4). Id. at 49. The court stated, “Section 922 should not be read

to encompass a temporary hospitalization attended only by the ex parte procedures of

section 3863.” Rehlander, 666 F.3d at 49. And in United States v. McMichael, the court

analyzed the construction of the term “committed” in Section 922(g)(4) and understood it

to require “a third party direct that the individual be treated by a mental institution, and that

the third party be some official or authoritative body making the decision on an evidentiary

record.” United States v. McMichael, 350 F.Supp.3d 647, 656 (W.D. Mich. 2018). The

court specified that “a commitment does not occur until the completion of an adversary

process that results in an adjudicative decision in favor of hospitalization.” Id.

        Further supporting this interpretation of “committed to a mental institution” is a

2014 Notice of Proposed Rulemaking proposal by the Department of Justice where the

DOJ understood the term as follows:

        Persons are not considered to have been “committed to a mental institution”
        as a result of a voluntary admission to a mental institution or a temporary
        admission for observation unless the temporary admission for observation
        turns into a qualifying commitment as a result of a formal commitment by a
        court, board, commission, or other lawful authority.

(2010R-21P), 79 FR 774-01, 2014 WL 31980, Amended Definition of “Adjudicated as a

Mental Defective” and “Committed to a Mental Institution.” This is also consistent with




                                               9
the current ATF form which defines “Adjudicated as a Mental Defective” and “Committed

to a Mental Institution,” and provides exceptions to individuals ostensibly “adjudicated” or

“committed.” Specifically, the exception states:

       a person who has been adjudicated as a mental defective or committed to a
       mental institution by a department or agency of Federal Government is not
       prohibited by the adjudication or commitment if either:. . . (d) the
       adjudication or commitment, respectively, is based solely on a medical
       finding of disability, without an opportunity for a hearing by a court, board,
       commission, or other lawful authority, and the person has not been
       adjudicated as a mental defective consistent with section 922(g)(4) of title
       18, United States Code.

https://www.atf.gov/firearms/docs/4473-part-1-firearms-transaction-record-over-counter-

atf-form-53009/download (last visited July 10, 2019) (emphasis added).

       While the Code of Federal Regulations and ATF form definitions are not

controlling, both provide guidance and allow us to conclude that an “adjudication” and

“commitment” under 922(g)(4) require affirmative commitment decisions by some

authoritative body.

       2. Section 302 and 303 of the Mental Health Procedures Act (“MHPA”)

       Applying the terms of Section 922(g)(4) as defined by the Code of Federal

Regulations requires us to analyze Sections 302 and 303 of the MHPA to determine

whether a Section 302 examination triggers Section 922(g)(4). Under Section 302 of the

MHPA, an emergency examination may take place one of three ways: 1) “upon the

certification of a physician stating the need for such examination”; 2) “upon a warrant

issues by the county administrator authorizing such examination”; or 3) “without a warrant

upon application by a physician or other authorized person who has personally observed

conduct showing the need for such examination.” PA ST 50 P.S. § 7302. Section 302

allows involuntary examination and treatment for up to 120 hours upon authorization of a



                                            10
physician or a warrant, and by its express terms, is temporary and observational in nature.

Franklin, 291 F.Supp.3d at 717.

       Unlike Section 302, a commitment under Section 303 requires review by a judge

or mental health review officers. Section 303 permits an extended involuntary emergency

examination for individuals treated under Section 302 whenever the facility determines the

need for emergency treatment is likely to extend beyond the 120-hour maximum allowed

time under a Section 302 examination. PA ST 50 P.S. § 7303. And unlike Section 302, a

Section 303 commitment is not to exceed 20 days after notice is given, and the individual

is allowed the right to counsel and an adversarial hearing before a “judge or mental health

review officer,” which upon request must be reviewed by a court of common pleas within

72 hours. Id.; see also Franklin, 291 F.Supp.3d at 722. According to the general provisions

of the MHPA, the legal proceedings of Section 303 may be conducted by a “judge of the

court of common pleas or by a mental health review officer authorized by the court to

conduct the proceedings.” And the mental health review officers “shall be members of the

bar of the Supreme Court of Pennsylvania” and should be familiar in the field of mental

health. PA ST 50 P.S. § 7109.

       In examining the language in Sections 302 and 303 of the MHPA, Section 303

clearly provides greater protections to individuals than Section 302. Where Section 303

grants individuals the right to counsel and the right to an adversarial hearing before a “judge

or mental health review officer,” Section 302 requires only an ex parte decision by a

physician or a warrant by a county administrator and a physician’s authorization. Section

302, by its express terms—and distinct from Section 303—does not require review by a

judge or mental health review officer. And so, consistent with other courts, the procedures




                                              11
provided by Section 302 of the MHPA—emergency mental health examination lasting no

longer than 120 hours without the right to counsel or an adversarial proceeding—cannot

constitute an “adjudication” or “commitment” for purposes of Section 922(g)(4). The lack

of decision by some authoritative body makes a Section 302 examination alone insufficient

to impose a permanent restriction on the possession of firearms.

        3. Mr. Wilborn’s Federal Firearm Prohibition Under Section 922(g)(4)

       As addressed above, Section 922(g)(4) prohibits the possession and use of a firearm

for an individual “adjudicated as a mental defective” or “committed to a mental

institution.” 18 U.S.C. § 922(g)(4); see also Franklin, 291 F.Supp.3d at 714. In 2003, Mr.

Wilborn was involuntarily examined and treated under Section 302 of the MHPA. (ECF

Docket No. 2, at 2.) The institution “involuntarily examined and treated” Mr. Wilborn for

72 hours before releasing him. (Id.) According to Mr. Wilborn, and consistent with

Section 302, Mr. Wilborn did not speak with a lawyer, present witnesses, submit evidence,

or come before a neutral arbiter prior to his release. (Id.) Then in 2018, Mr. Wilborn

attempted to “purchase, possess and utilize firearms for self-defense and for defense of his

family” and his home. (Id.) The NICS, administrated by the FBI, denied Mr. Wilborn’s

application. (Id.) Now, Mr. Wilborn contends, consistent with the limitations of Section

302, he was neither “adjudicated as a mental defective” nor involuntarily “committed to a

mental institution” required to trigger Section 922(g)(4). (Id.)

       Applying the terms of Section 922(g)(4) as defined by the Code of Federal

Regulations above, and because Mr. Wilborn was involuntarily examined and treated only

under Section 302—which expressly omits involvement of a judicial or quasi-judicial




                                             12
actor—we conclude Mr. Wilborn was neither “adjudicated as a mental defective” nor

“committed to a mental institution” as required under Section 922(g)(4).

                a. Mr. Wilborn was not “adjudicated as a mental defective”

       The first prong of Section 922(g)(4) restricts a person’s ability to possess a firearm

when that person has been “adjudicated as a mental defective.” 18 U.S.C. § 922(g)(4).

Based on the facts underlying Mr. Wilborn’s Section 302 commitment, and the language

of the statute, Mr. Wilborn was never “adjudicated as a mental defective” for purposes of

Section 922(g)(4). Again, while Mr. Wilborn argues this prong is not at issue here, we will

still address this prong in the context of Mr. Wilborn’s Section 302 examination.

       Under Section 302 of the MHPA, individuals may be submitted to a mental health

examination for up to 120-hours without the involvement of any judicial or quasi-judicial

decision maker. PA ST 50 P.S. § 7302. As discussed above, a plain reading of the term

“adjudication” provides the “involvement of a judicial-decision maker, the resolution of a

dispute after consideration of argument by the parties involved, and a deliberative

proceeding with some form of due process.” Franklin, 291 F.Supp.3d at 715 (W.D. Pa.

2017) (citing F.D.I.C. v. Meyer, 510 U.S. 471, 476 (1994) (construing statutory terms in

accordance with their ordinary or natural meaning in the absence of a statutory definition);

Asgrow Seed Co. v. Winterboer, 513 U.S. 179, 187 (1995); Commissioner v. Soliman, 506

U.S. 168, 174 (1993)). And as addressed above, “adjudication” is also defined as a

“determination by a court, board, commission, or other lawful authority.” Id (citing 27

C.F.R. § 478.11).

       The procedures provided by Section 302 that were applied to Mr. Wilborn do not

constitute an adjudication under Section 922(g)(4). (ECF Docket No. 2, at 2.) Mr. Wilborn




                                            13
was involuntarily admitted under Section 302 and did not speak with a lawyer, present

witnesses, submit evidence, or come before a neutral arbiter prior to his release. (Id.)

According to the record, Mr. Wilborn was treated for approximately 72 hours and released

without further treatment. Like Franklin where the court determined plaintiff was not

“adjudicated as a mental defective” because the decision to submit him to a 120-hour

involuntary mental health examination was made by a police officer, unspecified officer in

the county administrator’s office, and a physician, here the 72-hour involuntary

examination and ex parte decision by a single physician does not amount to an

“adjudication” under Section 922(g)(4).

       Because Mr. Wilborn was involuntarily examined and treated for approximately 72

hours and was not “adjudicated as a mental defective” by a court, board, commission, or

other lawful authority, the first prong of Section 922(g)(4) prong is inapplicable.

                b. Mr. Wilborn was not “committed to a mental institution”

       The second prong of Section 922(g)(4) restricts an individual’s ability to possess a

firearm when that individual has been “committed to a mental institution.” 18 U.S.C. §

922(g)(4). Based on the facts underlying his Section 302 commitment, and the language

of the statute, Mr. Wilborn was never “committed to a mental institution” for purposes of

Section 922(g)(4).

       The phrase “committed to a mental institution” requires a formal commitment

decision by a “court, board, commission, or other lawful authority.” Franklin, 291

F.Supp.3d at 717 (quoting 27 C.F.R. § 478.11). “Section 302 of the MHPA provides only

for involuntary medical treatment lasting up to 120 hours.” Id. (citing PA ST 50 P.S. §

7302(d)).   The MHPA also describes Section 302 medical care as temporary and




                                             14
observational in nature. Id. (citing PA ST 50 P.S. § 7302(d)). And while not controlling,

Section 302 never uses the term “commitment” and instead uses the terms “involuntary

emergency examination and treatment” or “emergency examination.” Id. (citing PA ST 50

P.S. § 7302(d)).

       As no proper “adjudicator” was involved in Mr. Wilborn’s examination, and

because no authoritative body “committed” Mr. Wilborn to a mental institution, Mr.

Wilborn was never “committed to a mental institution” as required under Section 922(g)(4)

and defined by the relevant federal regulations. Similarly, the court in Franklin noted the

plaintiff’s lack of formal commitment decision by a court, board, or commission, and

concluded that the plaintiff had not been “committed to a mental institution” as defined by

the relevant federal regulations. Id. And as noted by the First Circuit in Rehlander, the

term “committed to a mental institution” does not include individuals hospitalized for

observation.   Id. (citing Rehlander, 666 F.3d at 48–49).        The court in Rehlander

distinguished temporary, emergency hospitalizations from formal commitments, and

refused to permanently deprive the petitioner’s right to bear arms “based solely on

procedures suitable for temporary hospitalization under emergency conditions” that lack

further protective procedures. Rehlander, 666 F.3d at 49. The court in Franklin, citing

Rehlander, determined that the plaintiff was not “committed to a mental institution”

because plaintiff was temporarily examined and released without further treatment.

Franklin, 291 F.Supp.3d at 717.

       Applying the definitions under 27 C.F.R. § 478.11, Section 302 does not provide

for a “commitment to a mental institution,” and so Mr. Wilborn was never “committed to

a mental institution” for purposes of Section 922(g)(4).




                                            15
D.       CONCLUSION

         In the accompanying order, this Court grants Plaintiff Brandon Wilborn’s Motion

for Summary Judgment.

         Section 302 of the MHPA does not meet 18 U.S.C. § 922(g)(4)’s permanent

restriction on an individual’s ability to acquire, possess, or use a firearm. While Section

302 of the MHPA may be enough to justify an involuntary examination and treatment, the

nature of the its non-adversarial ex parte procedure without notice, or opportunity to

present evidence, does not constitute an “adjudication” under Section 922(g)(4); nor does

Section 302’s 120-hour maximum “involuntary emergency examination and treatment”

constitute a “commitment to a mental institution” under Section 922(g)(4).6

         Also, Mr. Wilborn’s brief involuntary emergency examination and treatment under

Section 302 of the MHPA does not trigger Section 922(g)(4) because Mr. Wilborn was

never “adjudicated as a mental defective” or “committed to a mental institution.” 18 U.S.C.

§ 902(g)(4). We find that the ex parte decision by a single physician following a Section

302 examination is insufficient to meet the requirements to permanently prohibit Mr.

Wilborn from legally acquiring, possessing, or using a firearm under 18 U.S.C. § 922(g)(4).




6
  Like Franklin v. Sessions, we offer no opinion as to the underlying constitutional claims or issues in this
case. Specifically, the court in Franklin stated, “[t]he Court . . . does not question whether Section 302 of
the MHPA can require a person to undergo an involuntary emergency examination and treatment.” Franklin
v. Sessions, 291 F.Supp.3d 705, 724 (W.D. Pa. 2017). The court continued in a footnote, “[t]o the contrary,
Third Circuit precedents suggest that Section 302 of the MHPA's lack of a provision for notice and a hearing
may be reasonable and not violate due process for the purposes of requiring an involuntary emergency
examination because Section 302 of the MHPA was created to deal with emergencies and continues only for
a short period of time.” Id. at 724 n.21 (citing Benn v. Universal Health System, Inc., 371 F.3d 165, 174 (3d
Cir. 2004); Doby v. DeCrescenzo, 171 F.3d 858, 870 (3d Cir. 1999); Project Release v. Prevost, 722 F.2d
960, 974 (2d Cir. 1983); Covell v. Smith, 1996 WL 750033 (E.D. Pa. Dec. 30, 1996); Luna v. Van Zandt, 554
F.Supp. 68, 76 (S.D. Tex. 1982)).


                                                    16
